Citation Nr: 1119753	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-50 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from January 1999 to August 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

An Informal Conference between the Decision Review Officer (DRO) and the Veteran's representative was held on July 2009, the report of which is associated with the claims file.  

During the current appeal, and specifically in April 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2009) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he currently suffers from low back problems as a result of injuries he sustained while serving in the military.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of an Infantryman.  Based on testimony provided by the Veteran's representative, an Infantryman's responsibilities involve enduring extreme conditions such as participating in long arduous marches, setting up machine guns, and partaking in parachute jumps.  See April 2011 Hearing Transcript, p. 3.  During the hearing, the Veteran provided credible testimony outlining some of the in-service events which he claims contributed to and further aggravated his back pain.  Specifically, and according to him, while participating in the long road marches, some of his subordinates would get tired and fall behind, and as their leader, the only way he could help them continue forward so to complete the mission as a team, was to help them carry their equipment.  Therefore, the Veteran not only carried his own equipment, which reportedly weighed at least 100 pounds, during these marches, but he also helped his subordinates carry a portion of their own equipment, which was an additional 40-60 pounds of weight.  In addition, the Veteran recalled one particular occasion in which he carried rucksacks belonging to several of his serviceman for over 20 miles.  

Based on the Veteran's testimony, he not only experienced back pain after these in-service occurrences but has continued to experience problems with his back since his separation from service.  See April 2011 Hearing Transcript, pp.15-16.  When asked to describe his symptoms, the Veteran testified that he experiences pain in his lower back pain on a daily basis, is limited in his ability to move, and must restrict his activities as a result of his back pain.  See Hearing Transcript, p. 13.  

The Veteran's service treatment records are clear for any mention, complaints, treatment, or diagnosis of a back condition.  During his June 2002 separation examination, the clinical evaluation of his spine was shown to be normal, and he did not mark to have or to have had recurrent back pain or any back problems in his report of medical history.  

The Veteran's post-service treatment records show that, several months after his separation, and specifically during an October 2002 private treatment visit, he described experiencing pain in his lower back which occurs on a daily basis with prolonged sitting.  The Veteran also underwent an X-ray of his lumbar spine, the findings of which revealed unremarkable sacroiliac joints and no indication of spondylolisthesis or spondylolysis.  Based on the physical examination of the Veteran's back, the physician diagnosed the Veteran with a lumbosacral sprain/strain.  

The Veteran was later seen at the Emergency Room at Mount Carmel St. Ann's Hospital in April 2004 during which he reported a constant, sharp, and stabbing-like pain in his low back region which radiated into his left leg.  He presented at the same Emergency Room again in May 2004 with complaints of on-going back pain, which he described as a constant ache that keeps him awake throughout the night, limits his daily activities, and is worse with motion and better at rest.  Based on her physical evaluation of the Veteran, the treatment provider diagnosed the Veteran with a back strain and sciatica.  

In March 2006, the Veteran presented at the Emergency Room of the VA hospital with an onset of severe pain in his lower back, which on a scale of one to ten (with one being the least amount of pain and ten being the most) he rated as a 10.  According to the Veteran, the pain worsens with activity, movement or coughing, but he experiences no discomfort when resting.  It was noted that the Veteran's history was positive for chronic back pain.  Based on the physician's impression, the Veteran had acute exacerbation of chronic low back pain.  

VA treatment records dated between March 2006 to November 2006 reflect that the Veteran routinely sought medical care and treatment for his back pain.  In November 2006, the Veteran underwent a magnetic resonance imaging (MRI) of his lumbar spine, the impression of which was a "[d]isc herniation...at L4-L5 narrowing the central canal to approximately 7 mm and causing moderate bilateral neural foraminal narrowing," as well as a "[d]isc herniation...at L5-S1 laterally to the left impinging upon the S1 nerve root and causing severe left-sided neural foraminal narrowing. . . ."  A November 2006 neurosurgery consultation reflected the Veteran's complaints of low back pain.  He was diagnosed with a left L5-S1 disk herniation, and the recommended course of treatment was a left-sided L5-S1 diskectomy which the Veteran underwent in December 2006.  

The Veteran has also submitted several "buddy" statements from fellow servicemen who served alongside him.  In a statement dated in March 2008, P.G., the Veteran's former platoon leader at the Airborne Infantry Regiment described some of the Veteran's in-service duties and reflects having personally observed the Veteran perform numerous company and battalion airborne operations, foot marches, and training cycles.  He recounted the difficulty of some of the Veteran's missions and how the Veteran always performed his duties and tasks with dedication even when in pain.  P.G. added that he and the Veteran's squad leader and platoon sergeant all observed that the Veteran was in pain, and on numerous occasions, had to order him to go to sick call due to his back pain.  

Statements from the Veteran's fellow servicemen S.F., B.H., S.K. and C.J. all indicate that during their time in service they observed or heard the Veteran repeatedly complain of a sharp pain in his back.  The servicemen also attest to the nature and culture of the infantry division, and how a soldier was discouraged from voicing complaints of pain or seeking treatment due to the stigma associated with it and the repercussions a soldier would suffer as a result.  In the August 2007 statement, S.F. wrote that it was a known fact in the infantry that "going to sick call or complaining about being hurt will only count against you and/or suggest to the other leadership that you are not physically or mentally capable of doing your job." In this statement, S.F. indicated that he had been the Veteran's roommate for six months and observed the Veteran constantly lay and sleep on a heating pad due to the sharp pain in his back.  He claimed it was no surprise that the Veteran began to experience unbearable low back pain, as nothing else but the "the continuous pounding from well over twenty airborne operation landings, road marches with one hundred pounds of equipment or more, and the constant wear and tear on any person. . . " could have caused the extent of damage to his back.  

In the November 2007 statement, B.H. writes that he served with the Veteran from October 1999 to August 2002 and during that time the Veteran frequently expressed concern regarding his back, but never complained of or sought treatment for his back pain.  He also states that he was with the Veteran during his twenty-three training jumps, and it was towards the end of his enlistment that the Veteran began complaining of a sharp pain in his back.  In the March 2008 statement from C.J., he described how the Veteran kept himself in excellent physical condition, despite the frequent and debilitating pain in his back.  He recalled one particular occurrence wherein the Veteran beat everyone in their organization in a 25 mile race while carrying a weighted rucksack, and was subsequently laid up for several days afterwards with severe back pain.  

In an April 2010 statement submitted by the Veteran's wife, she writes that she met the Veteran in September 2002, nearly two weeks after his separation from service, and he has continued to experience on-going problems with his back since this time.  When she asked h2im how he hurt his back, he informed her that he hurt his back while serving in the military.  She further discussed the various ways he initially dealt with the pain, how his back pain has continued to worsen throughout the years, and the effect the pain, treatment, and surgical procedures have had on him.  

With regard to the Veteran's lay statements, the Board notes that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has suffered pain in his back since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

In this case, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for a low back disability.  The duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R § 3.159 (2010).  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311 (2007).  

Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  As discussed above, the Board has determined that the statements of the Veteran to the effect that he was injured in service and has suffered from continuous back pain since service are competent and credible.  His medical treatment records indicate he has a current back condition, and the multiple lays statements submitted by the Veteran's fellow servicemen and wife support his assertion that he injured his back in service while performing his duties as an infantryman.  Therefore, a medical examination is necessary to determine whether the Veteran's current back disability is related to an in-service cause.  

Also, during his hearing, the Veteran indicated that, since his December 2006 surgery, he has continued to receive treatment for his back from his private neurosurgeon, Dr. C.  VA has an obligation under the Veterans Claims Assistance Act of 2000 to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1) (2010).  As this matter is being returned for further development, an effort should be made to obtain records of any current back treatment that the Veteran may have received from these private physicians and medical facilities.
Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notice letter pertaining to the service connection issue on appeal.  See, e.g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2. Also, ask the Veteran to provide the full name and address for his private physician Dr. C.  After acquiring this information, the RO should instruct the Veteran to complete a release form authorizing VA to request his private medical records from this physician.  

After securing the appropriate release form from the Veteran, the AMC/RO should attempt to obtain these private treatment records.  If any records are not obtained, the AMC/RO must inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  

3. Then, accord the Veteran an appropriate VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is required to review all pertinent service treatment records, VA medical records and private treatment records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Specify the nature of any current back disability found on examination and provide diagnoses for all such identified disabilities.  

b. The likelihood (likely, unlikely, or at least as likely as not) that any such low back disorders diagnosed on examination had its/their onset in service or otherwise is/are causally or etiologically related to a disease or injury incurred in active service.  [In answering this question, the examiner should specifically include a discussion as to whether any of the diagnosed conditions is/are consistent with the Veteran's assertions that he hurt his back while performing his duties as an infantryman - i.e. carrying heavy equipment during the long road marches in service - as well as his complaints of continuing back pain since service.]  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. Following completion of the above, re-adjudicate the issue of entitlement to service connection for a low back disability.  If the decision remains in any way adverse to the Veteran, he and his attorney should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

